Exhibit 10.1 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this " Agreement ") is entered into as of the 11 th day of February 2014 (the " Effective Date "), by and among Ormat Technologies, Inc. , a Delaware corporation with offices at 6225 Neil Road, Reno, Nevada (the " Company "); Ormat Systems Ltd., an Israeli company and a wholly owned subsidiary of the Company with offices at Szydlowki Road Yavne, Israel (the " Subsidiary "); and Isaac Angel, ID Number 012735478, residing at 2A Zahal Street, Tel Aviv, Israel (the " Executive "). WHEREAS, the Company, whose shares are traded on the New York Stock Exchange ("
